DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 8/23/2022 has been entered.

Response to Amendment
Applicants’ response filed 8/23/2022 amended claims 1-3, cancelled claims 4-6 and 9-12 and added new claim 13.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Nakamura in view of Mitsuoka and Nakamura in view of Yamane from the office action mailed 2/24/2022; therefore these rejections are withdrawn.  For the reasons stated below claims 1-3, 7-8 and 13 are allowed.  



Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please ADD the following sentence to the beginning of the specification:
--------- “This application is a CON of PCT/JP2020/007795 filed 02/26/2020.” ---------




Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:  a specific solvent mixture is mixed with a narrow range of fluorinated ether compounds to produce a lubricant solution.  The lubricant solution of the instant claims demonstrates unexpected results across the full scope of the claims.  More specifically the inventive examples from the Tables of the instant specification show enhanced solubility properties for fluorinated ether compounds in a solvent mixture such as the one claimed.  For the reasons discussed above claims 1-3, 7-8 and 13 are allowed.      


Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771